16‐1008‐cr 
     United States v. Kupoluyi 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                     
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 22nd day of May, two thousand seventeen. 
 4    
 5         PRESENT:  JOHN M. WALKER, JR., 
 6                          GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         UNITED STATES OF AMERICA, 
11    
12                          Appellee, 
13                                   
14                                  v.                                               No. 16‐1008‐cr 
15                                   
16         OLADIPUPO KUPOLUYI,     
17    
18                          Defendant‐Appellant. 
19         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20          
21         FOR APPELLANT:                                    DEVIN MCLAUGHLIN, Langrock 
22                                                           Sperry & Wool, LLP, Middlebury, 
23                                                           VT. 
24          
25         FOR APPELLEE :                                    RAJIT S. DOSANJH (Miroslav Lovric, on 
26                                                           the brief), Assistant United States 
 1                                                 Attorneys, for Richard S. Hartunian, 
 2                                                 United States Attorney for the 
 3                                                 Northern District of New York, 
 4                                                 Syracuse, NY. 
 5    
 6         Appeal from a judgment of the United States District Court for the 

 7   Northern District of New York (Thomas J. McAvoy, Judge). 

 8         UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, 

 9   AND DECREED that the judgment of the District Court is AFFIRMED in part and 

10   VACATED in part, and the matter is REMANDED for resentencing consistent 

11   with this order. 

12         Defendant Oladipupo Kupoluyi appeals from a judgment of the District 

13   Court (McAvoy, J.) sentencing Kupoluyi principally to 33 months’ imprisonment 

14   followed by a three‐year term of supervised release.    Kupoluyi pleaded guilty to 

15   conspiracy to commit bank fraud, mail fraud, and wire fraud, in violation of 18 

16   U.S.C. §§ 1341, 1343, 1344, 1349.    On appeal, Kupoluyi argues that the District 

17   Court committed procedural error by (1) applying a two‐level enhancement 

18   under United States Sentencing Guidelines (“U.S.S.G.”) § 2B1.1(b)(11); (2) 

19   applying a two‐level enhancement for use of sophisticated means under U.S.S.G. 

20   § 2B1.1(b)(10)(C); and (3) failing to apply a mitigating role adjustment under 

21   U.S.S.G. § 3B1.2.    We assume the parties’ familiarity with the facts and record of 

                                               2
 1   the prior proceedings, to which we refer only as necessary to explain our decision 

 2   to affirm in part and vacate in part, and remand for further proceedings. 

 3         Kupoluyi argues that the District Court erred in applying a two‐level 

 4   enhancement under § 2B1.1(b)(11).    On this record, however, it is unclear on 

 5   which subsection of that guideline the District Court relied.    The District Court 

 6   did not refer to any particular subsection, or explain why it applied the 

 7   enhancement, other than to adopt the calculation in the Presentence Report 

 8   (“PSR”).    But that reference is ambiguous.    The original PSR relied on 

 9   § 2B1.1(b)(l l)(B)(i) (production or trafficking in an unauthorized or counterfeit 

10   “access device”); the revised PSR withdrew that reliance and specifically stated 

11   that the Probation Department agreed that the subsection “does not apply in this 

12   respect,” and relied instead, in its guideline calculation, on subsection (A)(ii) 

13   (possession of an “authentication feature”), which the Government now concedes 

14   is inapplicable; and the addendum to the revised PSR also alludes to the 

15   applicability of subsection (C)(i) (unauthorized use of a means of identification to 

16   obtain another means of identification).    In discussing the enhancement at the 

17   sentencing hearing, neither the prosecutor, defense counsel, nor the District Judge 

18   referenced any subsection by number, but all three refer to an “access device” (the 

                                               3
 1   critical term in subsection (B)(i)), and no one used the terms “authentication 

 2   feature” or “means of identification [used] to . . . obtain any other means of 

 3   identification” (the respective critical terms of subsections (A)(ii) and (C)(i)).    On 

 4   appeal, the Government relies primarily on subsection (B)(i), albeit on a different 

 5   theory than that initially embraced and later rejected by the Probation 

 6   Department, and alternatively on (C)(i).    At oral argument, the Government 

 7   agreed that it would be appropriate to vacate Kupoluyi’s sentence and remand to 

 8   the District Court to determine whether the enhancement can be applied under 

 9   § 2B1.1(b)(11)(C)(i), a subsection to which the District Court never specifically 

10   referred at sentencing.    In light of the confused state of the record, we vacate 

11   Kupoluyi’s sentence and remand to permit the District Court to reassess the 

12   applicability of the § 2B1.1(b)(11) enhancement, and, if it continues to find that 

13   enhancement applicable, to state on which subsection(s) it relies.    In doing so, we 

14   express no position on whether the opening of bank accounts in KY’s name was 

15   “unauthorized” for purposes of § 2B1.1(b)(11)(C)(i) or on the merits of the 

16   Government’s argument for the applicability of § 2B1.1(b)(11)(B)(i).    We note that 

17   Kupoluyi is scheduled to be released from the custody of the Bureau of Prisons on 

18   October 19, 2017.    Although we leave it to its discretion, the District Court is 

                                                4
 1   urged to expedite resentencing on remand, as Kupoluyi may soon complete the 

 2   term to which he may be resentenced. 

 3         We have considered Kupoluyi’s arguments relating to the District Court’s 

 4   imposition of a sophisticated means enhancement under § 2B1.1(b)(10)(C) and the 

 5   denial of a mitigating role adjustment under § 3B1.2 and conclude that they are 

 6   without merit.    For the foregoing reasons, the judgment of the District Court is 

 7   AFFIRMED in part and VACATED in part, and the matter is REMANDED for 

 8   resentencing consistent with this order.    In the interest of expedition, this panel 

 9   will retain jurisdiction over any subsequent appeal, see United States v. Jacobson, 

10   15 F.3d 19, 22 (2d Cir. 1994), and should there be such an appeal, the parties 

11   should request expedited briefing and argument.    The mandate shall issue 

12   forthwith. 

13                                           FOR THE COURT: 
14                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                               5